620 F.2d 203
CHASE RESORTS, INC., et al., Appellants,v.JOHNS-MANVILLE CORP., etc., et al., Appellees.
No. 79-1823.
United States Court of Appeals,Eighth Circuit.
Submitted April 16, 1980.Decided May 1, 1980.

Dempster K. Holland, Thomas, Busse, Goodwin, Cullen, Clooney & Gibbons, St. Louis, Mo., for appellants.
Eugene K. Buckley, Evans & Dixon, St. Louis, Mo.  (argued), and Carl D. Kraft, St. Louis, Mo., on brief, for appellees.
Before HEANEY and ARNOLD, Circuit Judges, and SACHS, District Judge.*
PER CURIAM.


1
Chase Resorts, Inc., and Four Seasons Lakesites, Inc., brought this action against Johns-Manville Corporation and Johns-Manville Sales Corporation alleging breach of warranty and fraud in the sale of an automatic watering system for a golf course.  The case was tried to the Court, the Hon. H. Kenneth Wangelin, Chief Judge, presiding.  On June 29, 1979, Judge Wangelin made extensive findings of fact and conclusions of law favorable to defendants.  The opinion is reported at 476 F. Supp. 633 (E.D.Mo.1979).  Judgment was entered accordingly.


2
We affirm on the basis of the District Court's opinion.  The Court found that Johns-Manville had not breached implied or express warranties and had not made fraudulent representations.  These findings are supported by substantial evidence and are not clearly erroneous.  See 8th Cir.R. 14.


3
Affirmed.



*
 The Hon. Howard F. Sachs, United States District Judge for the Western District of Missouri, sitting by designation